Exhibit 10.13

CONTINGENT PAYMENT AGREEMENT

BETWEEN

BIOVEST INTERNATIONAL, INC.

AND

PSOURCE STRUCTURED DEBT LIMITED

This Contingent Payment Agreement (this “Agreement”) is made as of November 17,
2010 (the “Effective Date”), by and between BIOVEST INTERNATIONAL, INC., a
Delaware corporation (“Biovest”), and PSOURCE STRUCTURED DEBT LIMITED, a
Guernsey company (the “Company”). Unless otherwise defined herein, capitalized
terms used herein shall have the meaning ascribed to such terms in the Security
Agreement (as defined below).

RECITALS

WHEREAS, Biovest and its subsidiaries, Biovax, Inc., AutovaxID, Inc., Biolender,
LLC, and Biolender II, LLC, were previously debtors and debtors in possession in
the jointly administered bankruptcy cases of Biovest and its aforementioned
subsidiaries (the “Biovest Bankruptcy Cases”) filed in the United States
Bankruptcy Court for the Middle District of Florida, Tampa Division (the
“Bankruptcy Court”);

WHEREAS, as of the Petition Date, Biovest was indebted to Laurus Master Fund,
Ltd. (In Liquidation), Valens Offshore SPV II, Corp., Valens U.S. SPV I, LLC and
Valens Offshore SPV I, Ltd. (collectively, the “Prepetition Lenders”) in an
aggregate principal amount of $30,154,082.65, plus interest and other amounts
due thereon, according to proofs of claim filed by the Prepetition Lenders in
the Biovest Bankruptcy Cases (the “Prepetition Debt”);

WHEREAS, in connection with Biovest incurring the Prepetition Debt, Biovest and
Accentia, pursuant to various agreements, granted to certain of the Prepetition
Lenders an aggregate royalty equal to 19.50% of the net sales and license
revenues from the Biovest Biologic Products received by Biovest (the
“Prepetition Biovest Royalty”);

WHEREAS, in satisfaction of the Prepetition Debt and for other consideration,
certain of the Prepetition Lenders have agreed to accept allowed secured claims
against Biovest in the Biovest Bankruptcy Cases in the aggregate amounts of
$24,900,000.00 and $4,160,000.00, respectively, upon the terms and conditions
set forth in a Term Loan and Security Agreement, dated as of the date hereof, by
and among Biovest, LV Administrative Services, Inc., as administrative and
collateral agent for the Lenders, and the Lenders party thereto (the “Security
Agreement”) and in the Confirmed Plan;

WHEREAS, pursuant to the terms and conditions of the Security Agreement, the
Prepetition Lenders (and certain of their Affiliates), Biovest and Accentia have
agreed, by



--------------------------------------------------------------------------------

separate agreements, to terminate the Prepetition Biovest Royalty effective as
of the date of this Agreement; and

WHEREAS, pursuant to the terms and conditions of the Security Agreement, Biovest
has agreed to enter into this Agreement and other agreements in order to grant
contingent payments to each of the Company, Erato Corp., Valens Offshore SPV I,
Ltd., Valens Offshore SPV II, Corp., and Valens U.S. SPV I, LLC, (a) in the
aggregate amount of six and twenty-five hundredths percent (6.25%) of the Gross
Revenue derived from the sale, license or other disposition of the Biovest
Biologic Products received by Biovest or its Affiliates (the “Aggregate Biovest
Contingent Payment”) and (b) in the aggregate amount of six and twenty-five
hundredths percent (6.25%) of the Gross Revenue derived from the sale, license
or other disposition of the Biovest Biologic Products received by Sublicensees
and Transferees (the “Aggregate Sublicensee/Transferee Contingent Payment”) as
more particularly described below.

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:

ARTICLE 1 - DEFINITIONS

As used herein, the following capitalized terms shall have the following
meanings:

1.1        “Accentia” shall mean Accentia Biopharmaceuticals, Inc., a Florida
corporation.

1.2        “Accentia Companies” shall mean Accentia and its subsidiaries, other
than Biovest.

1.3        “Aggregate Biovest Contingent Payment” shall have the meaning set
forth in the Recitals hereto.

1.4        “Aggregate Sublicensee/Transferee Contingent Payment” shall have the
meaning set forth in the Recitals hereto.

1.5        “Affiliate”, with respect to any Party, shall mean any Person or
entity controlling, controlled by, or under common control with such Party. For
those purposes, “control” shall refer to (i) the possession, directly or
indirectly, of the power to direct the management or policies of a Person or
entity, whether through the ownership of voting securities, by contract or
otherwise, or (ii) the ownership, directly or indirectly, of at least 50% of the
voting securities or other ownership interest of a Person or entity.
Notwithstanding the foregoing, the term “Affiliate” shall not include any
arrangement or entity formed to develop and/or commercialize one or more
products jointly with one or more non-affiliated Third Parties (“Joint
Venture”); provided the product which is the subject of the Joint Venture was
not previously owned by Biovest, was not being developed by Biovest prior to the
commencement date of the Joint Venture and is not

 

2



--------------------------------------------------------------------------------

based upon or related to the BiovaxID vaccine or an autologous production
process or produced using mouse-human heterohybridoma cell culture techniques.

1.6        “Agreement” shall mean this Contingent Payment Agreement, as the same
may be amended, modified or supplemented from time to time in accordance with
its terms.

1.7        “Bankruptcy Court” shall have the meaning set forth in the Recitals
hereto.

1.8        “BBP Purchase Price Allocation” shall have the meaning set forth in
Section 6.2 hereto.

1.9        “BiovaxID®” shall mean the personalized, patient-specific therapeutic
vaccine, currently in clinical development by Biovest, designed to stimulate the
patient’s own immune system to recognize and destroy cancerous B-cells for
treatment of follicular non-Hodgkin’s lymphoma.

1.10        “Biovest” shall have the meaning set forth in the preamble hereto.

1.11        “Biovest Assets” shall have the meaning set forth in Section 6.2
hereto.

1.12        “Biovest Bankruptcy Cases” shall have the meaning set forth in the
Recitals hereto.

1.13        “Biovest Biologic Products” shall mean all biopharmaceutical
products, including but not limited to monoclonal antibodies, peptides,
infectious disease and cancer vaccines, including but not limited to BiovaxID®,
autologous cancer vaccines such as for non-Hodgkins lymphoma and renal cell
carcinoma, cell-based therapies, stem cells, cytokines, and viruses produced by
mouse-human heterohybridoma cell culture techniques, which are currently owned,
licensed or being developed by Biovest or its Affiliates or which may be
subsequently acquired or developed by Biovest or its Affiliates during the Term
of this Agreement. Notwithstanding the foregoing, Biovest Biologic Products
shall not include (i) any vaccines for respiratory viruses, such as influenza,
(ii) any biopharmaceutical products produced under contract for Third Parties,
(iii) and biopharmaceutical products being developed by Biovest or its
Affiliates for Third Parties or (iv) any products owned, licensed, or developed
by the Accentia Companies; provided that in the cases of clauses (i), (ii) and
(iii), no such vaccine for a respiratory virus or biopharmaceutical product
shall be based upon or related to the BiovaxID vaccine, Biovest’s Intellectual
Property (as of the date hereof) or shall be based on an autologous production
process or shall be produced using mouse-human heterohybridoma cell culture
techniques.

1.14        “Biovest Party” shall have the meaning set forth in Section 3.10
hereto.

 

3



--------------------------------------------------------------------------------

1.15        “Biovest Contingent Payment” shall have the meaning set forth in
Section 3.1(a) hereto.

1.16        “Contingent Payments” shall have the meaning set forth in
Section 3.1(b) hereto.

1.17        “Effective Date” shall have the meaning set forth in the preamble
hereto.

1.18        “Full Product Sale” shall mean either (i) the irrevocable sale of
all of Biovest’s or its Affiliate’s rights and interest in a specific Biovest
Biologic Product to a Third Party, or (ii) the grant to a Third Party of a
perpetual worldwide exclusive license to a Biovest Biologic Product in one or
more fields of use.

1.19        “Gross Revenue” shall mean any and all revenue or royalties actually
received by Biovest or any of its Affiliates, Sublicensees or Transferees from
the sale or license of the Biovest Biologic Products, including, without
limitation, derived from a Full Product Sale, whether as a single closing
payment, installment payments, or continuing license payments or any combination
thereof, upfront revenue, milestone revenue, license fees, royalty income, and
the market value at the time of transfer of all non-monetary consideration such
as barter or counter-trade in the country of disposition. “Gross Revenues” shall
not include revenue from sales of Biovest Biologic Products at below-market
prices or rates to the indigent, poor, or disadvantaged pursuant to any program
of Biovest (or any Affiliate, Sublicensee, or Transferee) or any program of any
Third Party relating to sales of product to the indigent, poor, or
disadvantaged.

1.20        “Party” shall mean Company or Biovest and “Parties” shall mean
Company and Biovest.

1.21        “Patent” means (i) any unexpired patent (including inventor’s
certificates) which has not been held invalid or unenforceable by a court of
competent jurisdiction from which no appeal can be taken or has been taken
within the required time period, including without limitation any substitution,
extension, registration, confirmation, reissue, re-examination, renewal or any
like filing thereof, and (ii) pending applications for patent, including without
limitation any continuation, division or continuation-in-part thereof and any
provisional applications.

1.22        “Person” shall mean any individual, corporation, partnership,
limited liability company, trust, joint venture, governmental entity or other
unincorporated entity, association or group.

1.23        “Prepetition Biovest Royalty” shall have the meaning set forth in
the Recitals hereto.

1.24        “Prepetition Debt” shall have the meaning set forth in the Recitals
hereto.

 

4



--------------------------------------------------------------------------------

1.25        “Prepetition Lenders” shall have the meaning set forth in the
Recitals hereto.

1.26        “Prime Rate” shall have the meaning set forth in Section 3.6 hereto.

1.27        “Security Agreement” shall have the meaning set forth in the
Recitals hereto.

1.28        “Sublicensee” shall mean the holder of any right to sell, license or
otherwise dispose of the Biovest Biologic Products, excluding any licensee or
sublicensee in a Full Product Sale.

1.29        “Sublicensee/Transferee Contingent Payment” shall have the meaning
set forth in Section 3.1(b) hereto.

1.30        “Term” shall have the meaning set forth in Section 6.1 hereto.

1.31        “Third Party” means any Person or entity other than Company, Biovest
or any Affiliate of either Company or Biovest.

1.32        “Third Party Claims” shall have the meaning set forth in Section 5.1
hereto.

1.33        “Transferee” shall mean any Person to whom Biovest or any of its
Affiliates shall sell any of the Biovest Biologic Products, excluding any
transferee in a Full Product Sale.

ARTICLE 2 - REPRESENTATIONS AND WARRANTIES

2.1        Representations and Warranties of Both Parties.   Each Party
represents and warrants to the other Party that: (i) it is free to enter into
this Agreement; (ii) in so doing, it will not violate any other agreement to
which it is a party; and (iii) it has taken all corporate, limited liability
company or partnership action necessary to authorize the execution and delivery
of this Agreement and the performance of its obligations under this Agreement.

2.2        Representations and Warranties of Biovest.   Biovest hereby
represents and warrants to Company that:

(a)        Biovest has the right to enter into this Agreement and has received
all consents and approvals from all Third Parties, including, to the extent
applicable, all governmental and quasi-governmental authorities necessary for it
to enter into and be bound by the terms of this Agreement;

(b)        Biovest is not aware of any asserted or unasserted claim or demand
against any Biovest Biologic Products;

 

5



--------------------------------------------------------------------------------

(c)        To the best of Biovest’s knowledge, no Biovest Biologic Product
infringes upon any Patent or other proprietary rights of any Third Party; and

(d)        Biovest has not entered into any agreement with any Third Party which
is in conflict with the rights granted to Company pursuant to this Agreement.

ARTICLE 3 - CONTINGENT PAYMENTS AND REPORTS

3.1        Contingent Payments.

(a)        Biovest Gross Revenue.  Biovest shall pay to Company, or its assigns,
a perpetual contingent payment equal to 2.08% of the Aggregate Biovest
Contingent Payment (the “Biovest Contingent Payment”). For the avoidance of
doubt, no contingent payment right is granted to Company hereunder with regard
to any Biovest activity other than the Biovest Biologic Products, and no right,
interest, or license to use any Biovest Biologic Product (or other product or
intellectual property of Biovest or its Affiliates) is granted under this
Agreement whatsoever.

(b)        Sublicensee and Transferee Gross Revenue.  Biovest shall cause each
Sublicensee and Transferee to pay to Company, or its assigns, a perpetual
contingent payment equal to 2.08% of the Aggregate Biovest
Sublicensee/Transferee Contingent Payment (the “Sublicensee/Transferee
Contingent Payment” together with the Biovest Contingent Payment, the
“Contingent Payments”). For the avoidance of doubt, no contingent payment right
is granted to Company hereunder with regard to any Biovest activity other than
the Biovest Biologic Products, and no right, interest, or license to use any
Biovest Biologic Product (or other product or intellectual property of Biovest
or its Affiliates) is granted under this Agreement whatsoever.

3.2        Term of Contingent Payment Obligations.  The Biovest Contingent
Payments and the Sublicensee/Transferee Contingent Payments shall continue for
so long as Biovest or its Affiliates, Sublicensees or Transferees, as
applicable, manufacture, sell, commercialize, or license any Biovest Biologic
Product, provided that the Biovest Contingent Payment and the
Sublicensee/Transferee Contingent Payment shall terminate as to any Biovest
Biologic Product that is the subject of a Full Product Sale as of the effective
date of the Full Product Sale, subject to the payment to Company or its assigns
of the Biovest Contingent Payment derived from such Full Product Sale, including
any Biovest Contingent Payment with respect to any Gross Revenues received by
Biovest or any of its Affiliates after the closing of such Full Product Sale.

3.3        Payments of Contingent Payments.  Contingent Payments shall be paid
no later than sixty (60) days following the end of the calendar quarter during
which the applicable Gross Revenues for the Biovest Biologic Products are
actually received by Biovest or its Affiliate, Sublicensee or Transferee, as
appropriate.

 

6



--------------------------------------------------------------------------------

3.4        Place of Payment.  All Contingent Payments due shall be payable in
U.S. Dollars by wire transfer to a bank account designated by Company from time
to time. Biovest shall convert all non-U.S. Dollar sales to U.S. Dollars using
the average exchange rates quoted in the Wall Street Journal for the final day
of each month in the relevant period for which the Contingent Payment is being
paid. In the event payment of any Contingent Payment is restricted or prohibited
by the laws or regulations of a particular country, then, to the extent of such
a restriction or prohibition, Contingent Payments shall be paid to Biovest, any
Sublicensee or any Transferee, as applicable, in that country and in the
currency of said country into an account to be designated by Biovest, such
Sublicensee or such Transferee, as applicable.

3.5        Taxation of Payments.

(a)        Insofar as any payment that is due under this Agreement is subject to
any tax, duty, levy, or other government imposition, the Party receiving the
payment agrees to bear any and all such taxes, duties, levies or impositions.
Each Party hereby authorizes the other Party to withhold such taxes, duties,
levies or impositions from the payments in accordance with this Agreement if
Biovest, any Sublicensee, any Transferee or Company is required to do so under
the laws of the United States or any country where such taxes, duties, levies or
impositions are payable. Whenever a Party deducts such tax, duty, levy or
imposition from any payments due, then it shall furnish the other Party with a
certificate showing the payment thereof to the United States or any applicable
country.

(b)        In the event any payments which are due under this Agreement are
subject to value added taxation by any government, then the Party receiving the
payment shall bear such value added tax in full and the Party making the payment
shall be reimbursed therefor. If appropriate, the Party receiving payment may
add such value added taxes to its royalty accounts, provided such value added
taxes are credited against the other Party’s value added tax debt and the other
Party is reimbursed in full with respect thereto. Notwithstanding anything
herein to the contrary, the Party making the payment shall have no liability for
any value added tax directly or indirectly relating thereto.

(c)        In the event any payment is subject to a withholding or other income
tax in any country, promptly following becoming aware of the applicability of
any such tax, the Party making the payment shall so advise the other Party. The
Party receiving the payment shall have the right to contest such tax or any such
proposed withholding with the appropriate governmental body and the other Party
shall provide, at receiving Party’s expense, reasonable cooperation in any such
contest. The Parties shall provide each other with such receipts or other
evidence of any tax withheld as is necessary to claim any credit or deduction
available to it in other jurisdictions. Payments shall only be reduced for
withholding taxes imposed by the jurisdiction out of which the payment is
directly made.

 

7



--------------------------------------------------------------------------------

(d)        The Parties hereto agree that, for U.S. federal income tax purposes,
this Agreement shall be treated as a contract described under Section 483 of the
Internal Revenue Code, and that no U.S. federal income tax shall be withheld
from any payment made hereunder, provided that in the case of a payment made to
a non-U.S. party, such non-U.S. party shall have furnished to the party making
the payment a properly-completed Form W-8BEN.

3.6        Interest.  All payments due hereunder that are not paid when due and
payable as specified in this Agreement shall bear interest at an annual rate
equal to the prime rate (the “Prime Rate”) for U.S. dollar deposits in effect
from time to time, as published daily in the Wall Street Journal plus 5%,
compounded monthly from the date due until paid, or at such lower rate of
interest as shall then be the maximum rate permitted by applicable law.

3.7        Right to Documentation.  Upon request, Company shall have the right
to request reasonable documentation of Biovest’s calculations to determine
Biovest’s Gross Revenue, to request reasonable documentation of any
Sublicensee’s or Transferee’s calculations to determine such Sublicensee’s or
Transferee’s Gross Revenue, and to request discussion of such calculations with
appropriate representatives of Biovest or its Sublicensees or Transferees, as
applicable.

3.8        Records Retention.

(a)        Biovest shall keep complete and accurate records pertaining to
Biovest’s, Sublicensee’s and Transferee’s Gross Revenue for a period of three
(3) calendar years after the year in which such revenue was derived, and in
sufficient detail to permit Company to confirm the accuracy of the Biovest
Contingent Payment and the Sublicensee/Transferee Contingent Payment
calculations hereunder. Such records shall be available at all reasonable times
for inspection by Company or its representatives for verification of the Biovest
Contingent Payment and the Sublicensee/Transferee Contingent Payments or
compliance with other aspects of this Agreement.

(b)        Biovest shall cause each Sublicensee and Transferee to keep complete
and accurate records pertaining to such Sublicensee’s or Transferee’s Gross
Revenue for a period of three (3) calendar years after the year in which such
revenue was derived, and in sufficient detail to permit Company to confirm the
accuracy of the Sublicensee/Transferee Contingent Payments calculations
hereunder. Biovest shall cause such records to be available at all reasonable
times for inspection by Company or its representatives for verification of the
Sublicensee/Transferee Contingent Payments or compliance with other aspects of
this Agreement.

3.9        Audit Request.  At the request of Company, Biovest and/or its
Affiliates shall permit, and Biovest shall cause each of its Sublicensees and
Transferees to permit, an independent, certified public accountant appointed by
Company and acceptable to

 

8



--------------------------------------------------------------------------------

Biovest (or its Affiliates, Sublicensees or Transferees, as applicable), at
reasonable times and upon reasonable notice, to examine those records and all
other material documents relating to or relevant to Gross Revenue in the
possession or control of Biovest, its Affiliates, Sublicensees or Transferees,
for a period of three (3) years after Contingent Payments have accrued, as may
be necessary to: (i) determine the correctness of any report or payment made
under this Agreement; or (ii) obtain information as to the Contingent Payments
payable for any calendar quarter in the case of Biovest’s, its Affiliate’s or
its Sublicensee’s or Transferee’s failure to report or pay pursuant to this
Agreement. Said accountant shall not disclose to Company any information other
than information relating to said reports and Contingent Payments. Results of
any such examination shall be made available to the Company and Biovest and any
Sublicensee or Transferee, as applicable. Company shall bear the full cost of
the performance of any such audit, unless such audit demonstrates underpayment
of Contingent Payments by Biovest or its Sublicensee or Transferee of more than
ten percent (10%) from the amount of the original Contingent Payment made by
Biovest or its Sublicensee or Transferee, as applicable. In such event, Biovest
or its Sublicensee or Transferee, as applicable, shall bear the full cost of the
performance of such audit.

3.10        No Double Contingent Payments.  In order to prevent the application
of a double Contingent Payment hereunder, no Contingent Payment will be payable
on sales of Biovest Biologic Products by Biovest or any of its Affiliates (a
“Biovest Party”) to another Biovest Party.

ARTICLE 4 - CONFIDENTIALITY

4.1        Use of Name.  Company agrees not to use, directly or indirectly,
Biovest’s name or information without Biovest’s prior written consent, except as
part of its required filings or in connection with a discussion of the business,
as consolidated, of Company or any of the Lenders. Biovest agrees not to use,
directly or indirectly, Company’s or any of the Lenders’ names or information
without Company’s prior written consent. Notwithstanding the foregoing, Company
or any of the Lenders and Biovest may include an accurate description of the
terms of this Agreement to the extent required under federal or state securities
laws or other mandatory disclosures.

4.2        Confidentiality; Exceptions.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that, for the Term of this Agreement and for three (3) years thereafter, the
receiving Party shall keep completely confidential and shall not publish or
otherwise disclose, and shall not use for any purpose other than proper
performance hereunder, any information furnished to it by the other Party
pursuant to this Agreement, except to the extent that it can be established by
the receiving Party by competent proof that such information:

(a)        was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure by the other Party;

 

9



--------------------------------------------------------------------------------

(b)        was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

(c)        became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

(d)        was disclosed to the receiving Party, other than under an obligation
of confidentiality, by a Third Party who had no obligation to the disclosing
Party not to disclose such information to others; or

(e)        was independently developed by or for the receiving Party by Persons
not having access to such information, as determined by the written records of
such party.

ARTICLE 5 - INDEMNIFICATION

5.1        Indemnification by Biovest.  Biovest shall defend, indemnify and hold
Company and each of the Lenders and their respective officers, directors,
employees and consultants harmless from and against any and all claims, suits or
causes of action of Third Parties (collectively, “Third Party Claims”) for
liability, damages, losses, costs and expenses (including the costs and expenses
of attorneys and other professionals), at both trial and appellate levels,
relating to Biovest’s and its Affiliates’ and Sublicensees’ activities related
to the Biovest Biologic Products contemplated under this Agreement, including,
but not limited to, breach of the representations, warranties and obligations of
Biovest hereunder. The foregoing indemnification shall not apply to any claims
to the extent caused by the gross negligence or willful misconduct of Company.

5.2        Notice.  In the event of indemnification under Section 5.1, Company
shall: (i) promptly inform Biovest of the Third Party Claim, (ii) permit Biovest
to assume direction and control of the defense or claims resulting therefrom
(including the right to settle it at the sole discretion of Biovest), and
(iii) cooperate as reasonably requested (at the expense of Biovest) in the
defense of the Third Party Claim.

5.3        Insurance.

(a)        Prior to the first sale of any Biovest Biologic Products by Biovest
under this Agreement, Biovest shall obtain and maintain broad form comprehensive
general liability insurance and licensed product liability insurance with a
reputable and financially secure insurance carrier, subject to approval by
Company, to cover such activities of Biovest under this Agreement. Such
insurance shall provide minimum annual limits of liability of $3,000,000 per
occurrence and $5,000,000 in the aggregate with respect to all occurrences being
indemnified under this Agreement. Such insurance policy shall name Company as an
additional insured and shall be purchased and kept in

 

10



--------------------------------------------------------------------------------

force for the period of five (5) years after the cessation of sales of all
Biovest Biologic Products under this Agreement.

(b)        At Company’s request, which shall not be more frequently than
annually, Biovest shall provide Company evidence of any insurance obtained
pursuant to this Section 5.3.

ARTICLE 6 - TERM; TERMINATION

6.1        Term.  This Agreement shall commence as of the Effective Date and
shall continue for so long as Biovest, its Affiliates, Sublicensees or
Transferees manufacture, sell, commercialize, or license any of the Biovest
Biologic Products and satisfy all of their obligations herein or under the terms
of any sublicense or similar agreement with Biovest (the “Term”); provided that
this Agreement shall terminate as to any Biovest Biologic Product that is the
subject of a Full Product Sale as of the effective date of the Full Product
Sale, subject to the continuing payment of any Biovest Contingent Payment
arising out of such Full Product Sale as required by Section 3.2 of this
Agreement.

6.2        Surviving Obligations.  This Agreement and the obligations set forth
herein shall be binding on the survivor of any merger or consolidation of
Biovest or the purchaser of all or substantially all of the assets of Biovest
and any of its Affiliates (collectively, the “Biovest Assets”); provided that,
this Agreement shall not be binding on any such purchaser if in connection with
such asset sale at the closing thereof, the Company shall have received payment
of the Biovest Contingent Payment based on that portion of the purchase price
paid by the purchaser for all or substantially all of the Biovest Assets that is
allocable to the Biovest Biologic Products along with any related goodwill (the
“BBP Purchase Price Allocation”) and the Company shall be entitled to receive
the Biovest Contingent Payment with respect to any post-closing purchase price
or similar payments to be made by the purchaser with respect to the BBP Purchase
Price Allocation. The BBP Purchase Price Allocation shall be acceptable to
Company and shall be included in any asset purchase agreement for the sale of
all or substantially all of the Biovest Assets. If the Parties are unable to
agree upon the BBP Purchase Price Allocation, the determination thereof shall be
subject to arbitration under Section 7.11(b) hereof.

ARTICLE 7 - MISCELLANEOUS PROVISIONS

7.1        Sublicense Agreements.  Biovest covenants and agrees that each
sublicense agreement with any Sublicensee or any agreement with any Transferee
with respect to the sale, license or transfer of any Biovest Biologic Product
shall include an agreement from the Sublicensee or Transferee to be bound by the
terms of Sections 3.1(b), 3.2, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8(b), 3.9, 7.11 and
7.12 of this Agreement, and that the Company is a third party beneficiary of any
such sublicense, transfer or sale agreement with the right to enforce the terms
thereof against the Sublicensee or Transferee, as the case may be.

 

11



--------------------------------------------------------------------------------

Biovest shall, promptly following the execution and delivery of any sublicense
with any Sublicensee or a transfer or sale agreement with any Transferee with
respect to any Biovest Biologic Products, provide a copy to Company of such
sublicense or agreement.

7.2        Relationship of Parties.  Nothing in this Agreement is or shall be
deemed to constitute a partnership, agency, employee or joint venture
relationship between the Parties. No Party shall incur any debts or make any
commitments for the other, except to the extent, if at all, specifically
provided herein.

7.3        Assignment.  Except as otherwise provided herein, neither this
Agreement nor any interest hereunder shall be assignable by any Party without
the prior written consent of the other, which approval is not to be unreasonably
withheld; provided, however, that either Party may assign this Agreement to any
wholly-owned subsidiary or to any successor by merger or sale of substantially
all of its assets to which this Agreement relates in a manner such that the
assignor shall remain liable and responsible for the performance and observance
of all its duties and obligations hereunder. This Agreement shall be binding
upon the successors and permitted assigns of the parties and the name of a Party
appearing herein shall be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement. Any assignment not in accordance with this Section 7.3 shall be null
and void. The right to any payments made hereunder may be transferred only
through a book entry system maintained by Biovest or its agent. For such
purpose, a book entry system is a record of ownership that identifies the owner
of an interest in the obligation.

7.4        Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instructions, documents and agreements, and to do all such
other acts, as may be necessary or appropriate in order to carry out the
purposes and intent of this Agreement.

7.5        Force Majeure.  Neither Party shall be liable to the other for loss
or damages nor have any right to terminate this Agreement for any default or
delay attributable to any act of God, flood, fire, explosion, strike, lockout,
labor dispute, shortage of raw materials, casualty, accident, war, revolution,
civil commotion, act of public enemies, blockage or embargo, injunction, law,
order, proclamation, regulation, ordinance, demand or requirement of any
government or subdivision, authority or representative of any such government,
or any other cause beyond the reasonable control of such Party, if the Party
affected shall give prompt notice of any such cause to the other Party. The
Party giving such notice shall thereupon be excused from such of its obligations
hereunder as it is thereby disabled from performing for so long as it is so
disabled and for thirty (30) days thereafter. Notwithstanding the foregoing,
nothing in this Section 7.5 shall excuse or suspend the obligation to make any
payment due hereunder in the manner and at the time provided.

 

12



--------------------------------------------------------------------------------

7.6        No Trademark Rights.  Except as otherwise provided herein, no right,
express or implied, is granted by this Agreement to use in any manner the name
“BiovaxID”, “Autovax”, “AutovaxID” or “Biovest” or any other trade name or
trademark of the other Party in connection with the performance of this
Agreement.

7.7        Public Announcements.  Except as required by law or as may otherwise
be required in connection with the Bankruptcy Cases, neither Party shall make
any public announcement concerning this Agreement or the subject matter hereof
without the prior written consent of the other, which shall not be unreasonably
withheld. In the event of a required public announcement, the Party making such
announcement shall provide the other with a copy of the proposed text prior to
such announcement.

7.8        Notices.  Any notice required or permitted to be given or delivered
hereunder or by reason of the provisions of this Agreement shall be in writing
and shall be deemed to have been properly served if: (a) delivered personally,
(b) delivered by a recognized overnight courier service instructed to provide
next-day delivery, (c) sent by certified or registered mail, return receipt
requested and first class postage prepaid, or (d) sent by facsimile transmission
followed by confirmation copy delivered by a recognized overnight courier
service the next day. Such notices, demands and other communications shall be
sent to the addresses set forth below, or to such other addresses or to the
attention of such other person as the recipient Party has specified by prior
written notice to the sending Party. Date of service of such notice shall be:
(i) the date such notice is personally delivered or sent by facsimile
transmission (with issuance by the transmitting machine of confirmation of
successful transmission), (ii) three days after the date of mailing if sent by
certified or registered mail, or (iii) one day after date of delivery to the
overnight courier if sent by overnight courier. Unless otherwise specified in
writing, the mailing addresses of the Parties shall be as described below:

(a)        If to Biovest, addressed to:

  Biovest International, Inc.

  Suite 350

  324 South Hyde Park Ave.

  Tampa, Florida 33606

  Attention: Samuel S. Duffey, President

  Facsimile: 813-258-6912

  With a copy to:

  Charles A. Postler, Esq.

  Stichter, Riedel, Blain & Prosser, P.A.

  110 East Madison Street, Suite 200

  Tampa, Florida 33602

  Facsimile: 813-228-1811

 

13



--------------------------------------------------------------------------------

  and

  Foley & Lardner LLP

  100 North Tampa Street, Suite 2700

  Tampa, Florida 33602

  Attention: Curt P. Creely, Esq.

  Facsimile: 813-221-4210

(b)        If to Company, addressed to:

  PSource Structured Debt Limited

  c/o Laurus Capital Management LLC

  875 Third Avenue, 3rd Floor

  New York, New York 10022

  Attention: Portfolio Services

  Facsimile: 212-581-5037

  With a copy to:

  Marc P. Press, Esq.

  Cole, Schotz, Meisel, Forman & Leonard, P.A.

  Court Plaza North

  25 Main Street

  Hackensack, New Jersey 07601

  Facsimile: 201-678-6271

7.9        Amendment.  No amendment, modification or supplement of any provision
of this Agreement shall be valid or effective unless made in writing and signed
by a duly authorized officer of each Party. This Agreement may be executed in a
series of counterparts, all of which, when taken together, shall constitute one
and the same instrument.

7.10      Waiver.  No provision of this Agreement shall be waived by any act,
omission or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by the waiving
Party.

7.11      Dispute Resolution.

(a)        Senior Officials.  The Parties recognize that a bona fide dispute as
to certain matters may from time to time arise during the Term of this Agreement
which relates to either Party’s rights and/or obligations hereunder. In the
event of the occurrence of such a dispute, either Party may, by notice to the
other Party, have such dispute referred to their respective senior officials
designated below or their successors,

 

14



--------------------------------------------------------------------------------

for attempted resolution by good faith negotiations within thirty (30) days
after such notice is received. Said designated senior officials are as follows:

For Company: Patrick Regan, Senior Managing Director

For Biovest: Samuel S. Duffey, President

In the event the designated senior officials are not able to resolve such
dispute within the thirty (30) day period, either Party may invoke the
provisions of Section 7.11(b).

(b)        Arbitration.  In the event of any dispute, difference or question
arising between the Parties in connection with this Agreement, the construction
thereof, or the rights, duties or liabilities of either Party, and which dispute
cannot be amicably resolved by the good faith efforts of both Parties, then such
dispute shall be resolved by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitration panel shall be composed of three arbitrators, one of whom shall be
chosen by Biovest, one by Company, and the third by the two so chosen. If both
or either of Company and/or Biovest fails to choose an arbitrator or arbitrators
within fourteen (14) days after receiving notice of commencement of arbitration
or if the two arbitrators fail to choose a third arbitrator within fourteen
(14) days after their appointment, the then President of the American
Arbitration Association shall, upon the request of both or either of the Parties
to the arbitration, appoint the arbitrator or arbitrators required to complete
the board or, if he shall decline or fail to do so, such arbitrator or
arbitrators shall be appointed by the New York office of the American
Arbitration Association. The decision of the arbitrators shall be by majority
vote and, at the request of either Party, the arbitrators shall issue a written
opinion of findings of fact and conclusions of law. Costs shall be borne as
determined by the arbitrators. Unless the Parties to the arbitration shall
otherwise agree to a place of arbitration, the place of arbitration shall be at
New York, New York, U.S.A. The arbitration award shall be final and binding upon
the Parties to such arbitration and may be entered in any court having
jurisdiction.

7.12      Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware.

7.13      Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.

7.14      Entire Agreement of the Parties.  This Agreement constitutes and
contains the entire understanding and agreement of the Parties and cancels and
supersedes any and all prior negotiations, correspondence, understandings and
agreements, including, without

 

15



--------------------------------------------------------------------------------

limitation, the agreements governing the Prepetition Biovest Royalty, whether
oral or written, between the Parties respecting the subject matter hereof.

[remainder of page intentionally left blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Contingent Payment
Agreement to be executed by its duly authorized officer as of the day and year
first above written.

 

BIOVEST INTERNATIONAL, INC.

By:  

  /s/ David Moser

Name:   David Moser

Title:   Secretary

PSOURCE CAPITAL LTD., It’s Investment Consultant

By:  

/s/ Charles Lews

Name:    Charles Lews

Title:   Authorized Signatory

 

17